DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 07/30/2018. Claims 1, 10, and 20 are independent claims. Claims 1-21 have been examined and rejected in the current patent application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/30/2018, 12/17/2019, 02/27/2020, 10/01/2020 and 01/04/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed on 07/30/2018 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

	Regarding independent claim 1, claim 1 would be categorized into at least one of the statutory categories of machine, process, manufacture, and composition of matter. However, claim 1 is directed 
	The limitation of receiving a first beacon, transmitting the first secured representation, receiving a request, obtaining a second secured representation, and transmitting the second secured representation, as drafted, are processes that under the broadest reasonable interpretation cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” “a beacon device,” and “a server system operating as a node on a distributed ledger network,” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a processor” language, “receiving,” “transmitting,” and “obtaining” in the context of the claims are not processes requiring methods that can only performed by computer components/apply it and, therefore, do not take the claims out of the mental processes of receiving, sending, and obtaining information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites “a processor,” “a beacon device,” and “a server system operating as a node”. These are recited at a high-level of generality (i.e., as generic components performing generic computer functions of receiving, transmitting and obtaining information) such that they amount to no more than mere receiving and sending of information for verification using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim as a whole, 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim includes additional elements that amount to generic computer components and the claim as a whole and individually merely uses the generic computer component to accomplish the judicial exception. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology and thus, cannot provide an inventive concept. Therefore, the claims are not patent eligible.

	Regarding dependent claims 2-5 and 7-9, further recited elements within dependent claims 2-9 do not amount to “significantly more” than just the abstract idea as previously identified above. Therefore, the claims do not amount to significantly more than the previously defined abstract idea. Some of the evidences of “significantly more” are (a) improvement to another technology or field; (b) applying judicial exception with or by a “particular machine”; (c) transforming particular article/data into different state or thing; (d) adding unconventional or non-routine steps, producing useful application; and (e) other meaningful limitations beyond generic link to particular technological environment.
	As a result, the claims are directed to non-statutory subject matter. See Alice, 134 S. Ct. at 2360. Under Alice, that is not sufficient “to transform an abstract idea into a patent-eligible invention.” See Alice Corporation v. CLS Bank International, (S.Ct.2014) and Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson et al. (US 2019/0215162 A1, hereinafter "Dickenson") in view of South et al. (US 9980137 B2, hereinafter "South").

Regarding independent claim 1, Dickenson discloses A non-transitory computer readable medium having executable instructions stored thereon, that, when executed by a processor, performs operations of:
receiving, at a first time, a first beacon from a beacon device (Para [0019], landmark device presents unique pattern, user uses client device to capture a selfie photo with the landmark device (and pattern) in the background; Para [0025], different unique patterns have different timestamps), the first beacon comprising a first secured representation of a distributed ledger address associated with a first location (Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location); Examiner asserts understanding based on Specification, Para [0043] “a unique blockchain address may refer to an identifier for a receiver and be associated with a location”); 
transmitting a first secured representation of the distributed ledger address to a server system operating as a node on a distributed ledger network (Para [0021], client device sends photo with captured data (unique pattern) to server; Para [0011], server includes blockchain fabric; Para [0018], multiple different peer blockchain fabrics form consensus and confirms with server that pattern is unique).
Although Dickenson discloses a secured representation of a distributed ledger address associated with a location (Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location)),
However, Dickenson does not appear to specifically disclose receiving a request from the server system to obtain, at a second time after the first time, and in substantially a same location as the first location, a second address; in response to the request, obtaining a second address; and transmitting to the server system, the second address.
In the same field of endeavor, South teaches receiving a request from the server system to obtain, at a second time after the first time (Col. 4: 2-7, once user device is determined to be in the geo-fence (i.e., after the first time)), and in substantially a same location as the first location (Col. 4: 10-15, beacon disposed within a subsection of a structure), a second identifier (Col. 4: 10-16, beacon identifier associated with beacon disposed within subsection of structure); in response to the request, obtaining a second identifier (Col. 19: 18-30, user device scans and detects signal from beacon to receive beacon identifier); and transmitting to the server system, the second secured identifier (Col. 4: 4-16, in response to request for second device location information, user device transmits beacon identifier to emergency information server).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dickenson with the invention of South. The motivation for doing so would be applying a known technique to a known device ready for (Col. 4: 10-15). As the second device location information is regarding a subsection of a structure, it is regarding a more specific location within the first device location to notify the server where exactly within the first device location the user device is currently located. This would yield the predictable result of allowing the server to double check that a user is in a location, therefore enhancing security.

Regarding dependent claim 2, the combination of Dickenson and South teaches the non-transitory computer readable medium of claim 1. Although Dickenson discloses wherein the instructions, when executed by the processor, further perform operations of:
	receiving a secured representation of a distributed ledger address (Para [0019], landmark device presents unique pattern, user uses client device to capture a selfie photo with the landmark device (and pattern) in the background; Para [0025], different unique patterns have different timestamps); and
	transmitting the secured representation of the distributed ledger address to the server system (Para [0021], client device sends photo with captured data (unique pattern) to server; Para [0011], server includes blockchain fabric; Para [0018], multiple different peer blockchain fabrics form consensus and confirms with server that pattern is unique).
	However, Dickenson does not appear to specifically teach, but South teaches
generating an address associated with a user (Col. 19: 37-55, app instance generates app instance verification information, i.e. random number and digitally signs random number with app instance private key; Col. 7: 15-20, each individual (i.e. carrier of user device) may be associated with a particular app instance); and 
transmitting the address associated with the user to the server system (Col. 20: 37-53: app instance transmits location verification package to emergency location service (which can be implemented as hardware server system, Col. 17: 44-58) including the app instance verification information).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dickenson with the invention of South. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of South to yield the predictable result of preventing the app instance from spoofing a beacon-based location (South, Col. 20: 7-9) and therefore enhance security by providing increased protection from malicious users.

Regarding dependent claim 8, the combination of Dickenson and South teaches the non-transitory computer readable medium of claim 2. Although Dickenson discloses a secured representation of a distributed ledger address associated with a location (Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location); Examiner asserts understanding based on Specification, Para [0043] “a unique blockchain address may refer to an identifier for a receiver and be associated with a location”),
However, Dickenson does not appear to specifically teach, but South teaches wherein the second address associated with a location is obtained from a second beacon received from the first beacon device, wherein the SMRH:487241983.3 -- 87 --P A T E N TDocket No. 90608885(61CT-273339)second address is associated with the first location (Col. 4: 10-15, beacon (of second location information) disposed within a subsection of a structure sends beacon identifier to user device).  
The rationale for combining Dickenson and South is the same as claim 1 above.

Regarding dependent claim 9, the combination of Dickenson and South teaches the non-transitory computer readable medium of claim 2. Although Dickenson discloses a secured representation of a distributed ledger address associated with a location (Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location); Examiner asserts understanding based on Specification, Para [0043] “a unique blockchain address may refer to an identifier for a receiver and be associated with a location”),
However, Dickenson does not appear to specifically teach, but South teaches wherein the second address associated with a location is obtained from a second beacon received from a second beacon device, wherein the second address is associated with a second location that is near the first location (Col. 4: 10-15, beacon (of second location information) disposed within a subsection of a structure sends beacon identifier to user device; Col. 22: 21-39, method repeated for each detected beacon adjacent a user device so emergency location service can more precisely determine location of user device; Examiner asserts that claim 1 recites “a second location that is substantially the same as the first location” and as such, the first and second location are basically in the same place and “near” is a relative term that adds no significance to the limitation of the claim especially since the boundaries of the “locations” are not defined and could be overlapping).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dickenson with the invention of South. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. South teaches a server requesting for second device location information in order to determine more precisely where user device is located (Col. 4: 10-15). As the 

Regarding independent claim 20, claim 20 is a method claim corresponding to the non-transitory computer readable medium of claim 1. Therefore, claim 20 is rejected for at least the same reasons as the method of claim 1.

Claims 3-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson et al. (US 2019/0215162 A1, hereinafter "Dickenson") in view of South et al. (US 9980137 B2, hereinafter "South"), further in view of Ragnoni et al. (US 2019/0280875 A1, hereinafter "Ragnoni").

Regarding dependent claim 3, the combination of Dickenson and South teaches the non-transitory computer readable medium of claim 2. Although Dickenson discloses wherein the instructions, when executed by the processor, further perform an operation of: SMRH:487241983.3 -- 86 -- P A T E N T Docket No. 90608885(61CT-273339) 
receiving a confirmation from the server system that the user's presence was verified at the first location at the first time (Para [0034], system scans network to look for image of user, compares pattern of identified image to pattern in memory and sends record to blockchain fabric to ensure only one user sent a particular picture, and posted picture results in voucher to be issued (i.e. receiving confirmation (voucher) that the user was verified at the first location at the first time)). 
However, the combination of Dickenson and South does not appear to specifically teach receiving a confirmation message. 
In the same field of endeavor, Ragnoni teaches receiving a confirmation message (Para [0062], TCA server sends confirmation message containing information to issuer terminal which sends message containing information to customer device).
(Ragnoni, Para [0051]) and allowing any interested entity to verify the validity and existence of a transaction stored in a ledger (Ragnoni, Para [0061]).

Regarding dependent claim 4, the combination of Dickenson, South and Ragnoni teaches the non-transitory computer readable medium of claim 3. Ragnoni further teaches wherein the confirmation message comprises a distributed ledger transaction identifier (ID) of a distributed attestation transaction stored on a distributed ledger of the distributed ledger network (Para [0062], TCA server sends confirmation message containing transaction ID to issuer terminal which sends message containing transaction ID to customer device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dickenson and South with the invention of Ragnoni. The motivation for doing so would be use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have been motivated to apply the teachings of Ragnoni for purposes of allowing a user to perform more accurate and quicker verification of a transaction (Ragnoni, Para [0051]) and allowing any interested entity to verify the validity and existence of a transaction stored in a ledger (Ragnoni, Para [0061]).

Regarding dependent claim 5, the combination of Dickenson, South and Ragnoni teaches the non-transitory computer readable medium of claim 4. Dickenson discloses the first secured representation of the distributed ledger address associated with the first location (Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location); Examiner asserts understanding based on Specification, Para [0043] “a unique blockchain address may refer to an identifier for a receiver and be associated with a location”); and
	a timestamp corresponding to the first time (Para [0028], analyze captured data for unique pattern and associated timestamp).
	 Although Dickenson discloses a secured representation of the distributed ledger address (Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location; Examiner asserts understanding based on Specification, Para [0043] “a unique blockchain address may refer to an identifier for a receiver and be associated with a location”));
	Dickenson does not appear to specifically disclose, but South teaches an address associated with a user (Col. 19: 37-55, app instance generates app instance verification information, i.e. random number and digitally signs random number with app instance private key; Col. 7: 15-20, each individual (i.e. carrier of user device) may be associated with a particular app instance).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dickenson with the invention of South. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of South to yield the predictable result of preventing the app instance from spoofing (South, Col. 20: 7-9) and therefore enhance security by providing increased protection from malicious users.
	The combination of Dickenson and South does not appear to specifically teach wherein the distributed attestation transaction stored on the distributed ledger comprises:
the first secured representation of the distributed ledger address associated with the first location; 
the third secured representation of the distributed ledger address associated with the user; and 
a timestamp corresponding to the first time.  	
In the same field of endeavor, Ragnoni teaches wherein the distributed transaction stored on the distributed ledger comprises information: (Para [0060-0061], record of transaction containing transaction ID, ticket data, digital signature of issuer and digital signature of TCA is inserted into ledger).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Dickenson, South and Ragnoni. The motivation for doing so would be simple substitution of one known element for another to obtain predictable results. Distributed transaction information stored on a distributed ledger can store a variety of information that can be used by an entity for purposes of verification (Ragnoni, Para [0050]). As such, the particular information stored in a ledger can differ for every ledger based on the system the ledger is used for and is therefore substitutable for other elements. One of ordinary skill in the art would have realized that combining the teachings of Dickenson and South, which teach secured representations of distributed ledger addresses associated with a location and a user and a timestamp corresponding to the first time, with the teachings of Ragnoni, by using the secured representations of the distributed ledger address and timestamp as transaction information stored in a distributed ledger, would not change the result of a secure ledger that stores information that cannot be tampered with.

Regarding dependent claim 6, the combination of Dickenson, South and Ragnoni teaches the non-transitory computer readable medium of claim 5. The combination of Dickenson and South does not appear to specifically teach, but Ragnoni further teaches wherein the distributed attestation transaction stored on the distributed ledger is digitally signed by the server system (Para [0060], record includes digital signature of the TCA).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dickenson and South with the invention of Ragnoni. The motivation for doing so would be use of a known technique to improve similar devices in the same way. By implementing digital signatures in transaction ledgers, the authenticity and accuracy of transactions recorded in the ledger are verified and make the records resistant to tampering (Para [0044]).

Regarding dependent claim 7, the combination of Dickenson, South and Ragnoni teaches the non-transitory computer readable medium of claim 3. Dickenson discloses wherein a secured representation of the distributed ledger address is a time-based one time advertisement (Para [0025], different unique patterns will have different timestamps; Para [0034], time-based one-time password algorithm for pattern generation).

	Regarding dependent claim 21, claim 21 is a method claim corresponding to the non-transitory computer readable medium of claim 3. Therefore, claim 21 is rejected for at least the same reasons as the method of claim 3.

Claim(s) 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson et al. (US 2019/0215162 A1, hereinafter "Dickenson") in view of South et al. (US 9980137 B2, hereinafter "South"), further in view of Thekadath et al. (US 2019/0289019 A1, hereinafter "Thekadath").

Regarding independent claim 10, Dickenson discloses A server system, comprising:
a processor (Para [0013], processor associated with server 106); and 
a non-transitory computer readable medium having executable instructions stored thereon, that, when executed by the processor, performs operations of (Para [0039], computer readable program): 
receiving, from the client device (Para [0019], landmark device presents unique pattern, user uses client device to capture a selfie photo with the landmark device (and pattern) in the background; Para [0025], different unique patterns have different timestamps): 
a first secured representation of a distributed ledger address associated with the first location (Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location); Examiner asserts understanding based on Specification, Para [0043] “a unique blockchain address may refer to an identifier for a receiver and be associated with a location”); and 
verifying the existence of a distributed ledger address corresponding to the received first secured representation of the distributed ledger address (Para [0027], verify identity and physical presence of user based on captured data for unique pattern; Para [0029], redeem unique pattern utilizing blockchain fabric). 
	Although Dickenson discloses secured representations of distributed ledger addresses (Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location); Examiner asserts understanding based on Specification, Para [0043] “a unique blockchain address may refer to an identifier for a receiver and be associated with a location”), an interactive proving protocol to prove that a user of the client device was physically present at a first location at a first time (Para [0020-0021], server sends unique pattern to landmark device for user to capture and send back to server),
However, Dickenson does not appear to specifically disclose requesting one or more addresses from a client device; receiving, from the client device: a second secured representation of an address associated with the user of the client device; and verifying corresponding to each of the received first secured representation of the address and the second secured representation of the address.
In the same field of endeavor, South teaches requesting one or more addresses from a client device (Col. 4: 4-16, request for second device location information); 
receiving, from the client device: a first address associated with the first location (Col. 4: 4-16, in response to request for second device location information, user device transmits beacon identifier to emergency information server); and a second address associated with the user of the client device (Col. 19: 37-55, app instance generates app instance verification information, i.e. random number and digitally signs random number with app instance private key; Col. 7: 15-20, each individual (i.e. carrier of user device) may be associated with a particular app instance); and
verifying corresponding to each of the received first secured representation of the address and the second secured representation of the address (Col. 3: 63-67, first device location information associated with individual; Col. 4: 4-16, second device location information different from first device location information, used to determine user device location).
(Col. 4: 10-15). As the second device location information is regarding a subsection of a structure, it is regarding a more specific location within the first device location to notify the server where exactly within the first device location the user device is currently located. This would yield the predictable result of allowing the server to double check that a user is in a location, therefore enhancing security.
However, the combination of Dickenson and South does not appear to specifically teach verifying the existence of a distributed ledger address corresponding to each of the received first secured representation of the distributed ledger address and the second secured representation of the distributed ledger address; and
	after verifying, digitally signing a transaction.
	In the same field of endeavor, Thekadath teaches verifying the existence of a distributed ledger address corresponding to a received secured representation of a distributed ledger address (Para [0181], administrative node computer receives digital asset (including enterprise IDs); Para [0182], administrative node computer identifies each involved entity based on enterprise IDs and ensures that each entity is enrolled and in good standing; Examiner asserts understanding based on Specification, Para [00106] “user blockchain address database of blockchain addresses associated with users of client devices”); and
	after verifying, digitally signing a transaction (Para [0184], administrative node computer generates digital signature for digital asset).
(Thekadath, Para [0031]).

Regarding dependent claim 11, the combination of Dickenson, South and Thekadath teaches the server system of claim 10. Although Dickenson discloses the secured representation of the distributed ledger address associated with the first location (Dickenson, Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location); Examiner asserts understanding based on Specification, Para [0043] “a unique blockchain address may refer to an identifier for a receiver and be associated with a location”), 
Dickenson does not appear to specifically disclose, but South teaches the second address (Col. 19: 37-55, app instance generates app instance verification information, i.e. random number and digitally signs random number with app instance private key; Col. 7: 15-20, each individual (i.e. carrier of user device) may be associated with a particular app instance
The rationale for combining Dickenson and South is the same as claim 10 above. 
The combination of Dickenson and South does not appear to specifically teach, but Thekadath further teaches wherein the digitally signed transaction comprises:
(Para [0177], digital asset can include any suitable information, e.g. enterprise ID); 
a second address associated with an entity (Para [0177], digital asset can include enterprise ID, keys, etc. associated with entities involved); and 
a timestamp corresponding to the time (Para [0177], digital asset can include timestamp).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dickenson and South with the invention of Thekadath. The motivation for doing so would be simple substitution of one known element for another to obtain predictable results. Distributed transaction information stored on a distributed ledger can store a variety of information suitable to be used by an entity for purposes of verification (Thekadath, Para [0177-0182]). As such, the particular information stored in a ledger can differ for every ledger based on the system the ledger is used for and is therefore substitutable for other elements. One of ordinary skill in the art would have realized that combining the teachings of Dickenson and South, which teach secured representations of distributed ledger addresses associated with a location and a user, with the teachings of Thekadath, by using the secured representations of the distributed ledger address and timestamp as transaction information stored in a distributed ledger, would not change the result of a secure ledger that stores information that cannot be tampered with.

Regarding dependent claim 12, the combination of Dickenson, South and Thekadath teaches the server system of claim 11. The combination of Dickenson and South does not appear to specifically teach, but Thekadath further teaches wherein the instructions, when executed by the processor, further perform operations of: propagating the digitally signed transaction to a distributed ledger network to be added to a distributed ledger of the distributed ledger network (Para [0187], administrative node computer updates ledger of transactions based on digital asset).  
(Para [0048]) that a ledger of transactions includes signed transactions and protects transaction entries from being doctored with false transaction entries. The ledger is trustworthy in that it makes all transactions immutable and irreversible, and therefore, one of ordinary skill would have known to apply the teachings of Thekadath to the invention of Dickenson and South for purposes of enhanced security.

Regarding dependent claim 13, the combination of Dickenson, South and Thekadath teaches the server system of claim 11. The combination of Dickenson and South does not appear to specifically teach, but Thekadath further teaches wherein the instructions, when executed by the processor, further perform operations of: transmitting the digitally signed transaction off-chain or to a subset of participants of a distributed ledger network (Para [0280], first data center can transmit message with information about recent ledger updates to the second data center; Para [0242], data center is same as administrative node computer).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dickenson and South with the invention of Thekadath. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. Thekadath teaches (Para [0244]) that each data center can store and maintain a separate copy of the blockchain ledger to increase blockchain ledger security through redundancy. In addition, each digital asset or block can be validated and approved by each data center, providing additional opportunities to detect inappropriate digital assets and behaviors (Para [0246]).

Regarding dependent claim 14, the combination of Dickenson, South and Thekadath teaches the server system of claim 10. The combination of Dickenson and South does not appear to specifically teach, but Thekadath further teaches wherein the transaction is digitally signed using a private key corresponding to a distributed ledger address of the server system (Para [0099], generate digital signature for digital asset using administrative node private key).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dickenson and South with the invention of Thekadath. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. An administrative node computer’s digital signature can serve to indicate the authenticity of a digital asset and can provide a guarantee that a transfer is valid and trustworthy (Thekadath, Para [0099]). Therefore, one of ordinary skill in the art would have known to apply this teaching for purposes of enhanced trustworthiness.

Regarding dependent claim 15, the combination of Dickenson, South and Thekadath teaches the server system of claim 10. Although Dickenson discloses a secured representation of a distributed ledger address (Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location); Examiner asserts understanding based on Specification, Para [0043] “a unique blockchain address may refer to an identifier for a receiver and be associated with a location”) and to prove that a user of the client device is at the first location at the time (Para [0020-0021], server sends unique pattern to landmark device for user to capture and send back to server).
(Col. 4: 2-7, once user device is determined to be in the geo-fence (i.e., after the first time)), transmitting a request to the client device to obtain another address (Col. 4: 4-16, in response to request for second device location information, user device transmits beacon identifier to emergency information server).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dickenson with the invention of South. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. South teaches a server requesting for second device location information in order to determine more precisely where user device is located (Col. 4: 10-15). As the second device location information is regarding a subsection of a structure, it is regarding a more specific location within the first device location to notify the server where exactly within the first device location the user device is currently located. This would yield the predictable result of allowing the server to double check that a user is in a location, therefore enhancing security.

Regarding dependent claim 16, the combination of Dickenson, South and Thekadath teaches the server system of claim 15. Although Dickenson discloses a secured representation of a distributed ledger address (Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location); Examiner asserts understanding based on Specification, Para [0043] “a unique blockchain address may refer to an identifier for a receiver and be associated with a location”) and a request to obtain a secured representation of the user’s distributed ledger address (Para [0019], unique pattern based on information associated with user).
(Col. 4: 4-16, in response to request for second device location information, user device transmits beacon identifier to emergency information server). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dickenson with the invention of South. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. South teaches a server requesting for second device location information in order to determine more precisely where user device is located (Col. 4: 10-15). As the second device location information is regarding a subsection of a structure, it is regarding a more specific location within the first device location to notify the server where exactly within the first device location the user device is currently located. This would yield the predictable result of allowing the server to double check that a user is in a location, therefore enhancing security.

Regarding dependent claim 19, the combination of Dickenson, South and Thekadath teaches the server system of claim 10. Dickenson further discloses wherein requests to obtain secured representations of distributed ledger addresses that are made by the server during the interactive proving protocol depend at least in part on the user of a client device to which the requests are made (Para [0019], unique pattern is based at least in part on information associated with a user).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over South et al. (US 9980137 B2, hereinafter "South") in view of Dickenson et al. (US 2019/0215162 A1, hereinafter "Dickenson"), further in view of Thekadath et al. (US 2019/0289019 A1, hereinafter "Thekadath"), further in view of Nadeau et al. (US 2018/0316502 A1, hereinafter "Nadeau").

Regarding dependent claim 17, the combination of Dickenson, South and Thekadath teaches the server system of claim 10. Although Dickenson discloses a secured representation of a distributed ledger address (Dickenson, Para [0018], unique pattern part of ledger at blockchain fabric; Para [0034], for additional security, user’s identity used in pattern generation, as is done in time-based on-time password algorithm; Para [0009], proof-of-physical presence of a person (i.e., the secured representation (pattern) is used for the purpose of proving the presence of a person in a physical location, and is therefore “associated” with a first location); Examiner asserts understanding based on Specification, Para [0043] “a unique blockchain address may refer to an identifier for a receiver and be associated with a location”), 
The combination of Dickenson and South does not appear to specifically teach, but Thekadath teaches wherein verifying the existence of a distributed ledger address corresponding to the received address comprises: querying a distributed ledger address mapping server system that maintains information (Para [0182], administrative node computer identifies each involved entity based on enterprise IDs and ensures that each entity is enrolled and in good standing; Fig. 2, administrative node computer comprises multiple databases; Examiner asserts understanding of “mapping server system” based on Specification, Para [0086] “mapping server system may be integrated into verifier”).
However, the combination of Dickenson, South and Thekadath does not appear to specifically teach maintaining, over time, a mapping between clear versions of distributed ledger addresses and their representations.  
In the same field of endeavor, Nadeau teaches maintaining, over time, a mapping between clear versions of distributed ledger addresses and their representations (Para [0052], noun identifier hashed using hashing algorithm to generate cryptographic noun key, key server storing database of keys which is table that electronically maps cryptographic noun keys to different noun identifiers for translating noun key back into its corresponding noun identifier).
(Nadeau, Para [0052]). The process of sharing data could involve sensitive information, such as a user’s personal and device information, and falling into the wrong hands the sensitive information could be nefariously used by a rogue entity (Nadeau, Para [0053]). Therefore, one of ordinary skill in the art would have known to apply Nadeau to Dickenson, South and Thekadath for security purposes and to allow an authorized recipient to reverse lookup a noun key by querying a database of keys for the database to translate the noun key back into the original noun identifier, i.e. sensitive information (Nadeau, Para [0052]).

Regarding dependent claim 18, the combination of Dickenson, South, Thekadath and Nadeau teaches the server system of claim 17. Dickenson further discloses wherein the secured representation of a distributed ledger address is a time-based one time advertisement (Para [0025], different unique patterns will have different timestamps; Para [0034], time-based one-time password algorithm for pattern generation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/              Examiner, Art Unit 2497                                                                                                                                                                                          /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497